- 905 -
                      Nebraska A dvance Sheets
                       291 Nebraska R eports
             STATE EX REL. COUNSEL FOR DIS. v. PLACKE
                        Cite as 291 Neb. 905




     State   of   Nebraska ex rel. Counsel for Discipline
         of the    Nebraska Supreme Court, relator,
                    v. Jon Placke, respondent.
                              ___ N.W.2d ___

                  Filed September 25, 2015.   No. S-15-393.

  Original action. Judgment of disbarment.
  Heavican, C.J., Wright, Connolly, McCormack, Miller-
Lerman, and Cassel, JJ.
  Per Curiam.
                      INTRODUCTION
   This case is before the court on the voluntary surrender of
license filed by respondent, Jon Placke, on August 24, 2015.
The court accepts respondent’s voluntary surrender of his
license and enters an order of disbarment.
                   STATEMENT OF FACTS
   Respondent was admitted to the practice of law in the
State of Nebraska on April 26, 1993. On May 5, 2015, the
Committee on Inquiry of the Fifth Judicial District filed
an application for temporary suspension of respondent’s
license, and attached to the application was an affidavit of
the Counsel for Discipline of the Nebraska Supreme Court.
The application and affidavit alleged that respondent had
failed to pay fees and assessments to renew his license to
practice law in the State of Nebraska in 2015 and that he
failed to submit evidence showing that he completed his man-
datory continuing legal education requirements for 2014. The
                             - 906 -
                   Nebraska A dvance Sheets
                    291 Nebraska R eports
            STATE EX REL. COUNSEL FOR DIS. v. PLACKE
                       Cite as 291 Neb. 905

application and affidavit alleged that three criminal charges
had been filed against respondent in Hall County, Nebraska,
between October and December 2014, which included driv-
ing a motor vehicle on a suspended license and two charges
of third degree domestic assault, and that two grievances
had been filed against respondent, which generally alleged
trust account violations, neglect, failure to communicate,
and failure to provide requested information to the Counsel
for Discipline. The application and affidavit also alleged
that in two separate probate cases in which respond­ent was
appointed as the personal representative in intestacy, respond­
ent failed to file inventories and failed to appear in court, and
that in a separate criminal case, respondent failed to commu-
nicate with his client.
   Respondent was temporarily suspended on June 24, 2015.
On August 24, respondent filed a “Receipt” acknowledging
the receipt of the order of temporary suspension as well as the
Neb. Ct. R. 3-316 (rev. 2014) notification information.
   On August 24, 2015, respondent filed a voluntary surren-
der of license, in which he stated that he does not challenge
or contest the truth of the suggested allegations set forth in
the application for temporary suspension. Respondent further
stated that he freely and voluntarily waived his right to notice,
appearance, or hearing prior to the entry of an order of dis-
barment and consented to the entry of an immediate order
of disbarment.

                         ANALYSIS
  Neb. Ct. R. § 3-315 of the disciplinary rules provides in
pertinent part:
        (A) Once a Grievance, a Complaint, or a Formal
      Charge has been filed, suggested, or indicated against a
      member, the member may voluntarily surrender his or
      her license.
        (1) The voluntary surrender of license shall state in
      writing that the member knowingly admits or knowingly
                             - 907 -
                  Nebraska A dvance Sheets
                   291 Nebraska R eports
            STATE EX REL. COUNSEL FOR DIS. v. PLACKE
                       Cite as 291 Neb. 905

     does not challenge or contest the truth of the suggested
     or indicated Grievance, Complaint, or Formal Charge
     and waives all proceedings against him or her in connec-
     tion therewith.
   Pursuant to § 3-315 of the disciplinary rules, we find that
respondent has voluntarily surrendered his license to practice
law and knowingly does not challenge or contest the truth of
the suggested allegations made against him. Further, respond­
ent has waived all proceedings against him in connection
therewith. We further find that respondent has consented to the
entry of an order of disbarment.

                        CONCLUSION
   Upon due consideration of the court file in this matter, the
court finds that respondent has stated that he freely, know-
ingly, and voluntarily admits that he does not contest the sug-
gested allegations being made against him. The court accepts
respond­ ent’s voluntary surrender of his license to practice
law, finds that respondent should be disbarred, and hereby
orders him disbarred from the practice of law in the State of
Nebraska, effective immediately. Respondent shall forthwith
comply with all terms of § 3-316 of the disciplinary rules,
and upon failure to do so, he shall be subject to punish-
ment for contempt of this court. Accordingly, respondent is
directed to pay costs and expenses in accordance with Neb.
Rev. Stat. §§ 7-114 and 7-115 (Reissue 2012) and Neb. Ct.
R. §§ 3-310(P) (rev. 2014) and 3-323 of the disciplinary rules
within 60 days after an order imposing costs and expenses, if
any, is entered by the court.
                                     Judgment of disbarment.